UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
  In re:
                                                         Chapter 7
  STANLEY JULES REIFER,
                                                         Case No. 20–11820 (MEW)
                                Debtor.

  DANIEL REIFER, individually and derivatively
  on behalf of GARRETT ASSOCIATES L.P.,
  CENTRAL-ELEVEN ASSOCIATES, L.P., and
  METRO GARDENS ASSOCIATES, L.P., and as
  Trustee of the DRR Irrevocable Trust,
                                                         Adv. Proc. No. 21–01005 (MEW)
                               Plaintiffs,

                 -against-

  STANLEY JULES REIFER,

                               Defendant.

  And

  GARRETT ASSOCIATES L.P., CENTRAL-
  ELEVEN ASSOCIATES, L.P., and METRO
  GARDENS ASSOCIATES, L.P.,

                               Nominal Defendants.


                                CERTIFICATE OF SERVICE

Paris Gyparakis, under penalty of perjury, hereby certifies as follows:

                1.     I am over 18 years of age, reside in New York, New York and am not a

party to this proceeding.

                2.     On March 2, 2021, I served a copy of Defendant’s Answer and Affirmative

Defenses [Adv. Proc. Doc. No. 6] upon the parties whose names and addresses are set forth on the

annexed service list by regular first-class mail, by depositing true copies of same in pre-paid,




RA202016_73.1
properly addressed wrappers in an official depository under the exclusive care and custody of the

United States Postal Service within the state of New York.

Dated: New York, New York
       March 4, 2021



                                                             Paris Gyparakis




                                               2
                                  SERVICE LIST

Fein, Such & Crane, LLP                    David A. Gallo & Associates LLP
Attorneys for JPMorgan                     Attorneys for Sterling National Bank
 Chase Bank, N.A.                          99 Powerhouse Road, 1st Fl.
28 E Main St #1800                         Roslyn Heights, NY 11577
Rochester, NY 14614                        Attn: Robyn E. Goldstein, Esq.
Attn: Mark K. Broyles, Esq
                                           McGrail & Bensinger LLP
Salvatore LaMonica, Esq.                   Counsel to Daniel Reifer
Chapter 7 Trustee of the Estate            888-C 8th Avenue, #107
  of Stanley Jules Reifer                  New York, NY 10019
3305 Jerusalem Avenue                      Attn: David C. McGrail, Esq. &
Wantagh, NY 11793                                Pearl Shah, Esq.




                                       3
